Citation Nr: 1329353	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right rotator cuff 
tear and tendonitis, to include as secondary to service-
connected residuals of a shell fragment wound (SFW) to the 
right shoulder involving Muscle Group I.


REPRESENTATION

Appellant represented by: Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a Veteran who served on active duty from 
July 1942 to October 1945.  

The issue initially arose from a December 2003 rating 
decision by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In May 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A copy of 
the transcript of that hearing is of record.  Relevant to 
these proceedings, in Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires 
that the [DRO] who chairs a hearing fulfill two duties to 
comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  

At this hearing, the Veteran volunteered his treatment 
history.  The DRO and the Veteran's attorney asked specific 
questions, directed at identifying the basis of the prior 
determination and noted the element of the claim that was 
lacking to substantiate the claim for benefits.  In 
particular, the DRO raised the question regarding the 
missing element, a medical nexus.  The DRO specifically 
asked what physician had indicated a medical nexus between 
his SFW residuals and his claimed disabilities.  In 
addition, the DRO sought to identify any pertinent evidence 
not currently associated with the claims folder that might 
have been overlooked or was outstanding that might 
substantiate the claim.  Then, this case was remanded to 
procure this evidence, mainly a medical nexus opinion.  
Moreover, neither the Veteran nor his attorney have asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or 
otherwise identified any prejudice in the conduct of the 
hearing.  By contrast, the hearing focused on the element 
necessary to substantiate the claim.  As such, the Board 
finds that, consistent with Bryant, the DRO complied with 
the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the 
Board can adjudicate the claim based on the current record.

In October 2006, the Board denied the Veteran's appeal 
regarding service connection for a right rotator cuff tear 
and tendonitis and an increased rating for his service-
connected shell fragment wound (SFW) residuals.  The Veteran 
appealed the Board's decision regarding service connection 
for a right rotator cuff tear and tendonitis to the United 
States Court of Appeals for Veterans Claims (Court), and in 
October 2007, the Court vacated that portion of the Board's 
decision pursuant to a Joint Motion for Remand and remanded 
the case for additional reasons and bases.  The Board in 
turn remanded the case in April 2008.

In April 2009, the Board again denied the Veteran's claim, 
and he appealed the Board's decision to the Court.  In April 
2010, the Court vacated the Board's decision and remanded 
the matter for further appellate proceedings.

In September 2010 and June 2012, the Board remanded the 
Veteran's claim for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

The Veteran's right rotator cuff tear and tendonitis are not 
etiologically related to active service and are not shown by 
competent medical evidence to be etiologically related to 
service-connected residuals of a shell fragment wound to the 
right shoulder involving Muscle Group I. 




CONCLUSION OF LAW

Right rotator cuff tear, arthritis, and tendonitis were not 
incurred in or aggravated by active service; are not 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury; and arthritis may not 
be presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act 

Before addressing the underlying merits of a claim, the 
Board generally is required to ensure that VA's duties to 
notify and assist the claimant with the claim 
have been satisfied under the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

To this end, VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will obtain 
and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b) 
(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Court held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



In a November 2003 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  An August 
2008 VCAA notice letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The August 2008 notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this 
notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in August 2008.  The RO readjudicated the 
case in a February 2009 supplemental statement of the case.  
See Mayfield, supra.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case. 

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes 
service treatment records (STRs), private treatment records, 
VA outpatient treatment reports, adequate VA examination and 
opinion as well as statements from the Veteran and his 
representative. 

In this regard, pursuant to the Board's June 2012 remand 
directive, he was provided VA compensation examination for 
medical opinion concerning whether the claimed disability is 
related to his military service.  The findings were reported 
in a manner and format enabling the Board to address the 
elements needed to show entitlement to service connection.  
The Board finds that the VA examination, is more than 
adequate, as it was predicated on a full reading of the VA 
medical records in the Veteran's claims file.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  Likewise, 
the Board finds that there was compliance with its June 2012 
remand directive.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.

II. Merits of Service Connection Claim

The primary basis of the Veteran's claim is that his right 
shoulder rotator cuff tear, arthritis, and tendonitis are 
secondary to his service-connected SFW residuals.  In 
deciding this claim, however, the Board must consider all 
potential bases of entitlement-direct, presumptive, and 
secondary.  See Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to direct service connection 
for the claimed disability, there must be:  (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus or link between the claimed in-service disease or 
injury and the current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002).

Arthritis is considered chronic, per se, and therefore will 
be presumed to have been incurred in or aggravated by 
service if manifested to a compensable degree (meaning to at 
least 10-percent disabling) within one year of discharge 
from service.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).



Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition; or (2) a 
listed chronic disease (under 38 C.F.R. § 3.309(a) manifests 
itself during service, or during the presumptive period, but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the 
Veteran's present condition.  Walker v. Shinseki, 708 F.3d 
1331 (Fed. Cir. 2013) (holding that the theory of continuity 
of symptomatology analysis is applicable in cases involving 
conditions explicitly recognized as chronic diseases under 
38 C.F.R. § 3.309(a)).

Service connection also may be granted for any disability 
shown after service, when all of the evidence, including 
that pertinent to service, shows the disability was incurred 
in service.  38 C.F.R. 3.303(d).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown , 7 Vet. App. 439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991). 



The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 have been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made. 

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995). 

Here, as an initial matter, there is no disputing the 
Veteran meets the first requirement of any service-
connection claim, which is have proof he has the claimed 
disability.  Boyer v. West, 210 F.3d 1351, 1351 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
He has received diagnoses of right shoulder rotator cuff 
tear and tendonitis.  (See VA examinations, June 1998, 
October 2008; Henry Ford Hospital Medical Records, June 
2003, August 2004, September 2004, November 2004; VA Medical 
Records, January 2004.)  The Veteran additionally has a 
current diagnosis of arthritis in the right shoulder, and 
has had past diagnoses of bursitis.  (See VA examinations, 
June 1998, November 2003, October 2008; Henry Ford Hospital 
Medical Records, June 1997; Fairlane Internal Medicine, 
September 1997, July 1998; VA Medical Records, January 
2004-December 2004.) 

The question then becomes whether the Veteran's claimed 
disabilities of right rotator cuff tear, arthritis, and 
tendonitis are a result of his military service, including 
especially his SFW residuals.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  

In this case, service connection is not warranted on 
direct or secondary bases either.  See Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining 
service connection, all theories of entitlement must be 
considered-direct, presumptive and secondary).  VA has a 
duty to address all arguments put forth by a claimant and/or 
theories under which entitlement to benefits sought may be 
awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran's STRs show no complaints, treatment or 
diagnosis of a right rotator cuff tear, arthritis, or 
tendonitis, so these records provide evidence against 
in-service incurrence of this condition.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).  And, there equally is not an 
indication of arthritis within the one-year presumptive 
period following the conclusion of his service, meaning by 
October 1946 (since his service ended in October 1945).  The 
first diagnosis of right shoulder arthritis in 1978, so not 
until approximately 33 years after his separation from 
service, thus admittedly well after this one-year 
presumptive grace period following the conclusion of his 
service.  38 C.F.R. § 3.307(a)(3), 3.309(a).  There 
certainly is no indication he had this condition to a 
compensable degree (meaning to at least 10-percent 
disabling) within this prescribed 1-year presumptive period 
following the conclusion of his service.  

In fact, the first clinical evidence of right shoulder 
problems (keeping in mind that the Veteran is service 
connected for a different right shoulder problem, the SFW 
residuals) is in 1968, which is 23 years after service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint 
can be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service 
resulting in any chronic or persistent disability).  See, 
too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran had failed to provide evidence demonstrating 
continuity of symptomatology and had failed to account for 
the lengthy time period for which there was no clinical 
documentation of the claimed disorder).

As far as arthritis, he also has failed to show continuity 
of symptomatology from service until his initial diagnosis 
of arthritis to otherwise support his claim.  For one, 
this notion of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is only applicable where the condition in 
question was first noted during service, which did not occur 
in this particular instance.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recognized lay evidence as 
potentially competent to support presence of disability, 
both during service and since, even where not corroborated 
by contemporaneous medical evidence such as treatment 
records.  But the Federal Circuit Court went on to hold in 
Buchanan that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And because the 
determination of whether a person has rotator cuff tear, 
bursitis, or arthritis is based on objective clinical data, 
such as radiological studies, etc., these are not the type 
of condition that is readily amenable to mere lay diagnosis 
or probative comment on its etiology.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this 
axiom in a claim for rheumatic heart disease or rheumatic 
fever).  

Indeed, even if lay testimony is competent, should VA find 
it to be mistaken or lacking credibility, the Board may 
reject it as unpersuasive and, thus, not ultimately 
probative.  Buchanan; see also Rucker and Layno.  Hence, the 
Veteran's unsubstantiated lay testimony, alone, 
is insufficient to establish the date of onset of his 
claimed disabilities (i.e., that it started during his 
service or within one year after) or is the result of his 
service.

So there is not the required linkage of his claimed 
disabilities with his military service, either by way of 
showing this condition initially manifested during his 
service (direct incurrence) or within one year of his 
discharge (presumptive incurrence).

There also is no competent and credible evidence otherwise 
linking or relating his conditions to his military service.  
Reviewing the record, the Veteran has submitted private 
treatment records from the Chrysler Corporation  and the 
Metropolitan Hospital, dated from 1968 to 1982.  Private 
treatment records from 1968 to 1970 reflect complaints of 
pain in the right shoulder.  The Veteran reported in 1968 
that he sustained an injury to the shoulder in service.  
March 1968 x-rays of the right shoulder showed no bony 
abnormality.  A tiny metallic foreign body was noted 
overlying the humerus.  The Veteran was diagnosed with right 
shoulder bursitis in 1969 and 1970.  The Veteran was 
diagnosed with bilateral shoulder bursitis in July 1970.  
Private treatment records dated in April 1975 reflect 
complaints of a painful left shoulder with no reported 
injury.  The Veteran did not have right shoulder complaints 
at that time, though a history of right shoulder recurrent 
pain was noted.  The Veteran continued to have complaints of 
both left shoulder pain and bilateral shoulder pain in 1976.  
Shoulder pain was noted in 1977, though the reports did not 
specify which shoulder.  The Veteran had a diagnosis of 
arthritis in the left shoulder in 1978.  It was noted that 
the Veteran had a history of a painful left shoulder for a 
long time.  The Veteran was seen for shoulder and back pain 
in 1981 and 1982. 

May 2003 VA x-rays reflect moderate degenerative changes in 
the right acromioclavicular joint.  X-rays also suggested 
rotator cuff tendonapathy.  The Veteran had a diagnosis of 
severe osteoarthritis in the right shoulder in October 2003.  
This diagnosis was not accompanied by x-ray evidence. 

During his November 2003 VA examination, the VA examiner, an 
orthopedist, diagnosed the Veteran with a history of a 
shrapnel injury to the right shoulder.  The examiner stated 
that there were no external residuals scars, but there was a 
small metal fragment in the soft tissue.  Shoulder motion 
was limited with pain and the diagnosis was rotator cuff 
tendonitis.  The examiner stated that rotator cuff 
tendonitis was not related to the service-connected shrapnel 
injury. 

In an October 2005 supplemental opinion, the VA examiner 
stated that (1) there were no baseline manifestations which 
were due to the effects of the nonservice-connected disease 
or injury; (2) there was no increased manifestation which 
can be considered as proximately due to the service-
connected disability; (3) there was no increased 
manifestation of a nonservice-connected disease or injury of 
the right shoulder which was proximately due to the service-
connected disability.  The opinion was made after a review 
of the claims folder, and was based on the entire medical 
history, starting from 1945 to 2003.  The examiner indicated 
that the Veteran did not have any complaints in his shoulder 
for a while after service, and the small metal fragment 
recorded on an x-ray involved the soft tissue only and did 
not affect the skeletal structure of the shoulder joint.  
The examiner also noted that the Veteran was a diabetic and 
was 84 years of age at the time of the examination.  The 
examiner stated that his right shoulder condition was a much 
later manifestation and was consistent with his age and 
natural progress of the disease of his shoulder.  The 
examiner opined that the 1945 soft tissue shrapnel injury of 
the right shoulder had no influence on the Veteran's right 
shoulder condition which manifested in the late 1990's and 
from 2000 to 2003. 

During May 2005 RO hearing transcript, the Veteran described 
his current right shoulder symptomatology.  The Veteran and 
his son testified as to witnessing shoulder complaints since 
the 1960s.  The Veteran's son testified that the Veteran's 
symptoms had always been in the shoulder with shrapnel in 
it.  The Veteran's son testified that his family had always 
wondered why his arm with the shrapnel in it was troublesome 
and not the other one.  The Veteran indicated during the RO 
hearing, with respect to the etiology of his right rotator 
cuff tear, that his doctors did not talk to him about the 
subject, even when asked. 

In order to afford the Veteran every benefit of the doubt, 
the case was remanded for an additional VA examination.  A 
new VA examination was completed in October 2008.  The 
Veteran's claims file was reviewed in conjunction with the 
examination.  A physical examination was completed, and x-
rays of the right shoulder were reviewed.  The Veteran was 
diagnosed with: (1) residual metal fragment near the neck of 
the right humerus involving soft tissues; (2) mild 
degenerative arthritis of the glenohumeral joint affecting 
the inferior aspect of this joint; and (3) no neurological 
deficiency.  The examiner opined that it is unlikely that 
the current right shoulder disability, including any 
identifiable rotator cuff tear, bursitis, or any tendonitis 
is proximately due to, the result of, or permanently 
aggravated by the service-connected shell fragment wound to 
the right shoulder involving muscle group I.  The rationale 
for the examiner's opinion was that (1) the metal fragment 
in the soft tissues is very small; (2) there were no 
significant scars over the skin due to the trajectory of the 
small metal fragment; (3) there were minor degenerative 
changes of the glenohumeral joint; and (4) the Veteran was 
89-years old and his degenerative changes in the joints were 
quite consistent with his age, independent of any shrapnel 
injury. 

In a February 2009 VA addendum, the examiner noted that the 
claims folder was reviewed again.  The examiner was unable 
to make any comment regarding private medical records from 
the 1960s to 1980s, reasoning that there were so many 
various diagnoses provided at different times which were the 
opinions of the examination physicians.  The examiner stated 
that the rationale for his opinion had already been provided 
in the October 2008 VA examination report.  The examiner 
emphasized that the Veteran was an 89-year-old male and that 
his degenerative changes were consistent with his age.  

However, the parties to the March 2010 Joint Motion found 
that the October 2008 VA medical examination and the 
February 2009 VA medical examination addendum did not comply 
with the April 2009 Board remand instructions as the Board 
had directed the examiner to comment on the significance of 
the private medical records documenting the various right 
shoulder diagnoses from the 1960s to 1985 as well as 
employment records dated in the 1960s and 1970s.  Since the 
examiner failed to comply with these remand instructions, 
the parties to the Joint Motion found the VA examiner's 
report and addendum to be inadequate. 

The Joint Motion instructed that the examiner should 
specifically review the Veteran's private medical records 
dated from the 1960s to 1985 as well as employment records 
dated in the 1960s and 1970s and comment on the significance 
of the various diagnoses contained in these records.  
Accordingly, the Board remanded for a supplemental VA 
opinion in September 2010. 

Pursuant to the September 2010 remand, a VA examination was 
conducted in March 2011.  The VA examiner reviewed the 
record and commented that the Veteran's condition was in 
line with an impingement syndrome and rotator cuff 
tendonitis, which he found similar to the February 2009 VA 
examiner's diagnosis.  He pointed out that shrapnel is noted 
to be inferior to and anterior to the rotator cuff and 
outside the glenohumeral joint.  The Veteran's X-ray 
reflects glenohumeral arthritis which is not unexpected at 
his age.  He found that it was less likely as not that the 
right shoulder disability is related to the SFW residuals.  

In a May 2011 addendum, the physician reviewed the medical 
and employment documents from 1960-1985.  He noted that the 
Veteran had what appeared to be persistent right shoulder 
bursitis that was treated conservatively during this time.  
The personnel medical and employment documents detailed a 
bursitis of the right shoulder that waxed and waned.  The 
examiner found that the chronic bursitis was likely due to 
repetitive overhead activity and an impinging acromial spur.  
There were calcific changes to the rotator cuff that were 
likely due to the repetitive trauma to the rotator cuff from 
an acromial spur.  He further explained that the shrapnel 
was not in the joint or near the subacromial/subdeltoid 
bursa.  The fragment was distal and not near the rotator 
cuff.  He concluded the Veteran's bursitis is less likely as 
not related to the shrapnel remaining in the soft tissue of 
the anterior right shoulder.  

The case was again remanded by the Board in June 2012, as 
the VA examiner did not specifically address the question of 
whether the Veteran's currently claimed disorder was 
proximately due, the result of, or permanently aggravated by 
the Veteran's service-connected right shoulder disability.  
The Board noted that the examiner indicated instead that the 
claimed right shoulder disability was "less likely related" 
to the shrapnel or the wound from it.  

In a September 2012 opinion, the VA examiner responded to 
the question posed by the above remand.  The examiner again 
responded that the claimed right shoulder condition was not 
likely related to the Veteran's service duties, obligations 
or injury to the right shoulder because the Veteran's 
current right shoulder disorder was degenerative in nature 
and that it was not related to the shell fragment as the 
fragment was outside the anatomical location of his current 
symptoms and disability.  However, he further explained in 
this opinion that the chronic bursitis that the Veteran had 
was related to the anatomy of the Veteran's shoulder which 
was not formed or altered by the Veteran's military duties, 
obligations or any injury he obtained.  The examiner noted 
further that the glenohumeral arthritis that was present on 
x-ray was related to the long term use of shoulder function 
and activity which was more likely secondary to his life 
occupation than his military service and was not related to 
the injury or residuals of shell fragment.  Therefore, the 
examiner concluded that there was a less than 50 percent 
probability, less likely than not, that any current right 
shoulder disability was incurred or was proximately due to 
the Veteran's military service duties or obligations and was 
not related to the Veteran's service-connected residuals of 
shell fragment wound to the right shoulder.  

After considering the evidence both for and against the 
claim, the Board finds the statements of the VA examiner to 
be persuasive in light of the overall record.  The VA 
compensation examiner opinion is based on a review of the 
pertinent medical history, and supported by sound rationale.  

The VA examiner outlined the relevant facts in his reports, 
which he cited in support of the ultimate conclusions that 
the Veteran's claimed disability is unrelated to his 
military service-either directly, presumptively, or as 
secondary to his service-connected SFW residuals.  

In the VA examination reports addressing the Veteran's right 
shoulder disorders and the questions posed regarding 
proximate causation as well as aggravation, the examiner 
opined that that the disability in question was not "related 
to" the SFW because were "not anatomically related."  
Although the examiner did not specifically state that the 
Veteran's right rotator cuff tendonitis and glenohumeral 
arthritis were not aggravated by the residuals of the SFW, 
it is clearly apparent from the examiner's explanation that 
the phrase "related to" as well as "not formed" or "altered" 
contemplated both causation and aggravation relative to the 
SFW residuals.  The examiner stated that these areas of the 
shell fragments and his claimed disabilities were not 
anatomically related, and it thus follows that since the 
examiner's conclusion was based on his finding that there 
was no anatomical relationship between the SFW and the 
affected joint in question, then it would be physically 
impossible for the remaining shell fragments to aggravate 
the other claimed orthopedic disabilities. 

He further pointed to the acromial spur that affected the 
rotator cuff, and especially considered the trauma caused by 
his years of repetitive motion that was required in his 
post-service employment.  Still further, he noted that his 
arthritis is expected in someone of his age.  Thus, although 
the examiner (most likely inadvertently) omitted the word 
"aggravation" from the opinion addressing the claimed 
orthopedic disorders, his opinion no doubt also contemplated 
the aggravation component. 

His opinions are thus distinguishable from that found 
inadequate in El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  
In that case, the Court held that a VA examiner's finding 
that the disability in question was caused by factors other 
than a service-connected disability did not address the 
issue of whether the claimed disability was nevertheless 
aggravated by the service-connected disability, irrespective 
of whether there was a causal relationship.  However, unlike 
the examiner's opinion in El-Amin, the VA examiner's opinion 
was not based primarily on the fact that the claimed 
orthopedic disability was caused by other factors; rather 
the examiner directly addressed the issue of whether it 
could be "altered" by the service-connected disability in 
stating that there was no anatomic relationship between the 
claimed disability and the service-connected disability.  
Implicit in this finding is that there could be no 
relationship whatsoever between the disabilities, either by 
way of causation or aggravation.  The 2008 VA examiner 
reached the same conclusion based on a review of the record 
although not specifically commenting on the early records 
beginning in the 1960s.  See e.g., Monzingo v Shinseki, 26 
Vet. App. 97, 107 (2012) (holding that "examination reports 
are adequate when, as a whole, they sufficiently inform the 
Board of a medical expert's judgment on a medical question 
and the essential rationale for that opinion" even when the 
rationale does not explicitly "lay out the examiner's 
journey from the facts to a conclusion") (citing Acevedo v. 
Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law 
imposes no reasons-or-bases requirement on examiners)); see 
also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding 
that an examination is adequate when it is based on 
consideration of the claimant's medical history and 
describes the disability in sufficient detail so that the 
Board's evaluation of the disability will be a fully 
informed one).  

Since the VA examiner's opinions were based on a review of 
the pertinent medical history and was supported by sound 
medical rationale, they provide compelling evidence against 
the Veteran's contentions that his claimed disorder is 
related to his service and, in particular, to his service-
connected shell fragment wound.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the Veteran's position).

As noted above, the Board has considered his statements in 
regard to direct or presumptive service connection.  In the 
Joint Motion, the parties also instructed the Board to 
consider the case of Davidson v. Shinseki, 518 F.3d 1313 
(Fed. Cir. 2009) in considering the Veteran's lay 
statements.  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  38 U.S.C.A. § 1154(a).  The Federal Circuit held 
that medical evidence is not always or categorically 
required in every instance to establish the required nexus 
or linkage between the claimed disability and the Veteran's 
military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence 
is always required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  See id. at 1316. 

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377 (footnote omitted).  For example, a layperson would be 
competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer.  Id. at 1377.  Thus, when considering whether lay 
evidence is competent the Board must determine, on a case by 
case basis, whether the Veteran's particular disability is 
the type of disability for which lay evidence may be 
competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 
(2011). 

In regard to the Veteran statements that he has had right 
shoulder pain rather continuously since service, not only 
has to be competent but also credible.  See Rucker v. Brown, 
10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  And, again, this determination is not just 
based on his written statements submitted at times during 
the course of his appeal, but also in light of and in 
relation to the other evidence in the file addressing this 
issue.  

The Board also took into consideration the Veteran's son's 
testimony in describing his father's occupational duties; he 
pointed out that his father operated a crane and did not 
have to reach repeatedly overhead.  The son also indicated 
that his father did not have left shoulder problems.  
Besides the fact that this is only one factor considered by 
the Board, his later statement is inconsistent with the 
medical records which show both right and left shoulder 
complaints throughout his medical history.  Further, the 
examiner not only found that the chronic bursitis was likely 
due to repetitive overhead activity, he also pointed to an 
impinging acromial spur.  He noted that the calcific changes 
to the rotator cuff that were likely due to the repetitive 
trauma to the rotator cuff from an acromial spur.  He 
further explained that the shrapnel was not in the joint or 
near the subacromial/subdeltoid bursa.  The fragment was 
distal and not near the rotator cuff.  

To make it clear, the Board finds the Veteran's statements 
regarding in-service problems competent and credible.  In 
regards to his post-service history of right shoulder pain 
the Board finds that he is competent to report continuing 
pain (as verified by clinical records), but not credible, as 
far, as diagnosing a chronic right shoulder disability and 
relating it to service, or to relating a current diagnosis 
to any recurrent right shoulder pain.  The VA examiner took 
in consideration and accepted his statements regarding 
continuing post-service right shoulder pain, by 
acknowledging the review of the post-service clinical 
records, nevertheless, still found his current right 
shoulder rotator cuff tear, arthritis, and tendonitis 
unrelated to military service.  

The Board gives greater probative weight to the report and 
opinion of this evaluating VA physician because of the 
consideration of the Veteran's pertinent medical and other 
history-as accomplished by reviewing the evidence in the 
claims file, but more so based on the discussion of the 
underlying rationale of the opinion, which instead is where 
most of the probative value is derived.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value 
to a medical opinion.").  This examiner also has medical 
expertise, which is another relevant consideration adding to 
this opinion's greater probative value.  Moreover, this 
examiner's opinion is mostly supported by the clinical 
evidence of record, which, as mentioned, fails to show any 
anatomical relationship between the SFW residuals and the 
later developed disabilities. 

There also is no medical opinion in the file refuting the VA 
examiner's unfavorable opinion, and the Veteran's lay 
statements are insufficient to rebut this opinion given 
their lessened probative value.  Ultimately, the Board must 
consider all the evidence relevant to the claim, including 
the availability of medical records, the nature and course 
of the disease or disability, the amount of time that has 
elapsed since military service, and any other pertinent 
facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. 
Cir. 2000).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact-finding 
role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

For these reasons and bases, the evidence is not in relative 
equipoise, meaning not about evenly balanced for and against 
the claim.  Instead, the preponderance of the evidence is 
unfavorable, so the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001).


ORDER

Service connection for a right rotator cuff tear, arthritis, 
and tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Group I is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


